Citation Nr: 0210295	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-23 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher initial disability evaluation for 
service-connected residuals of a gunshot wound of the left 
shoulder, evaluated separately as noncompensable for a scar, 
status post excision of bullet from gunshot wound, left 
shoulder, and as 10 percent disabling for calcified rotator 
cuff tendon, effective from the initial grant of service 
connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant served on active duty from December 1988 to 
March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that determination, the RO inter alia denied 
service connection for a low back disorder and granted 
service connection for status post excision of a bullet from 
the left shoulder, assigning a noncompensable evaluation for 
the residual scar.

In January 2001, the Board remanded this case for additional 
development of the record.  After development, the RO, in a 
February 2002 rating decision, granted service connection for 
arthralgia of the lumbar spine.  Because that decision 
constituted a full award of the benefit sought on appeal, see 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997), 
the Board no longer has jurisdiction over that claim.  

The RO, also in February 2002, granted a separate 10 percent 
evaluation for the left shoulder disability, assigning that 
evaluation for calcified rotator cuff tendon.  VA is required 
to consider and discuss the severity of the disability with 
reference to at least the next-higher disability rating 
provided for in VA regulations with respect to that 
disability.  The appellant will generally be presumed to be 
seeking the maximum benefit allowed by law and regulation.  
Therefore, the claim regarding the evaluation to be assigned 
to the left shoulder disability remains in controversy, for 
less than the maximum available benefit has been awarded.  AB 
v. Brown, 6 Vet. App. 35, 38-39 (1993).  The sole issue for 
appellate review is as listed on the title page of this 
decision.  



FINDINGS OF FACT

1.  The residual scar from the status post excision of 
bullet, gunshot wound, left shoulder, is manifest by well-
healed scars that are not tender or painful, do not ulcerate, 
and cause no limitation of function.

2.  The gunshot wound of the left shoulder with calcified 
rotator cuff tendon is manifested by slight limitation of 
motion above the shoulder level, and functional loss due to 
slight pain on motion.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for scar, status 
post excision of bullet from left shoulder gunshot, have not 
been met at any time since the initial grant of service 
connection.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, 
Diagnostic Code 7805 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for gunshot wound of the left shoulder with calcified rotator 
cuff tendon have not been met at any time since the initial 
grant of service connection.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.40, 4.45, 4.56, 4.71a, Diagnostic Code 5203 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2001); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

The appellant filed an application, VA Form 21-526 (Veteran's 
Application for Compensation or Pension) in April 1998.  See 
38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  Accordingly, his disagreement with 
the evaluation assigned by the June 1998 rating decision did 
not require submission of another formal application.  See 38 
C.F.R. § 3.155(a) (2001).  There is no issue as to providing 
the appropriate form or instructions for completing it.   

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The claim of 
entitlement to a higher evaluation was not in issue until the 
veteran disagreed with the initial rating.  In the November 
1999 statement of the case, the veteran was told of criteria 
for evaluating his scar and of what the evidence showed.  The 
RO sent the appellant a December 1999 letter informing him 
that he could submit additional evidence concerning the 
appeal.  In the Board's remand, he was told that the RO would 
obtain his VA treatment records and of the need for an 
examination.  A February 2002 supplemental statement of the 
case was issued.  The statement of the case and supplemental 
statement of the case listed the evidence considered, the 
legal criteria for evaluating the severity of the disability, 
and the analysis of the facts as applied to that criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claim.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claim, or of VA's or the 
veteran's responsibilities with respect to the evidence, is 
required.  Id., see Quartuccio v. Principi, No. 01-997 (U.S. 
Vet. App. June 19, 2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
his June 1998 application, the appellant did not identify any 
post-service sources of treatment.  In a November 1999 
substantive appeal, he indicated that he received treatment 
at the VA Medical Center (VAMC) in Birmingham.  The Board, in 
its January 2001 remand, directed that the RO obtain copies 
of these records, which were associated with the claims file 
in March 2001.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO afforded the appellant a VA 
examination in March 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

The service medical records indicate that in August 1993 the 
appellant was assaulted and incurred a bullet wound to his 
left shoulder.  An x-ray showed a small-caliber, nonpalpable 
bullet lodged in the soft tissue of the left shoulder.  After 
initial treatment, which did not indicate removal of the 
bullet, the wound was well healed and without infection.  
Remaining years of service passed without incident, but in 
December 1997 the appellant sought elective removal of the 
bullet.  He complained of infrequent numbness and tingling in 
the left upper extremity.  Examination revealed no 
deformities, abnormalities or lesions, full range of motion 
of the shoulder, and good strength and sensation.  An x-ray 
was unremarkable for dislocations or bony abnormalities, and 
was remarkable for an 8-millimeter-by-13-millimeter foreign 
body shaped like a bullet.  Surgical removal of the bullet 
was unremarkable.  

In a June 1998 rating decision, the RO granted service 
connection for gunshot wound and status post excision of a 
bullet from the left shoulder.  Based on the service medical 
records, the RO assigned the disability a noncompensable 
evaluation under the criteria of Diagnostic Code 7805 for 
other scars, which is rated on limitation of function of part 
affected.  The appellant disagreed with the rating assigned 
and perfected this appeal.  After the Board's January 2001 
remand, the RO reevaluated the disability and in a February 
2002 rating decision continued the noncompensable evaluation 
under Diagnostic Code 7805 and assigned a 10 percent 
evaluation for functional loss under the criteria of 
Diagnostic Code 5203 for impairment of the clavicle or 
scapula, based on the calcified rotator cuff tendon of the 
left shoulder.  

Considering first the rating criteria for scars, those which 
are superficial, poorly nourished, with repeated ulceration 
warrant a 10 percent disability evaluation pursuant to 
Diagnostic Code 7803.  Superficial scars that are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation under Diagnostic Code 7804.  The veteran is 
described on VA examination as having two scars on the left 
shoulder.  Anteriorly, at the point of entrance, there is a 
1.5 by 1 cm. slightly keloid scar, and posteriorly, there is 
a 1 by 2.5 cm surgical scar from removal of the bullet.  No 
ulceration, tenderness, or pain is noted with respect to 
either scar.  Under Diagnostic Code 7805, which provides for 
rating scars for the limitation of function attributable to 
them, there is no evidence whatsoever that either the 
entrance scar or the surgical scar imposes even the slightest 
limitation on the function of the shoulder.  Accordingly, the 
preponderance of the evidence is against a compensable 
evaluation for the scars of the left shoulder, at any time 
since the grant of service connection.

As noted above, the RO has granted a separate evaluation for 
limitation of function of the left shoulder imposed by a 
calcified left rotator cuff tendon.  There is no specific 
diagnostic code for this disability, and it is rated by 
analogy under a closely related disease or injury.  See 38 
C.F.R. § 4.20 (2001).  The RO has assigned Diagnostic Code 
5203 for impairment of the clavicle or scapula.  A 10 percent 
evaluation assigned pursuant to the criteria of Diagnostic 
Code 5203 corresponds to nonunion of the clavicle or scapula 
without loose movement, or malunion of the clavicle or 
scapula.  A 20 percent evaluation may be assigned for 
malunion of the clavicle or scapula, with loose movement, or 
for dislocation of the clavicle or scapula.  38 C.F.R. 
§ 4.71a (2001).  

The March 2001 VA x-ray revealed calcific density in the left 
acromiohumeral interval likely representing calcified rotator 
cuff tendon, but no indication of fracture or dislocation.  
Nowhere in the record is there any indication of nonunion or 
malunion of the clavicle or scapula that might support a 
compensable evaluation.  

Diagnostic Code 5203 provides that a disability might also be 
rated on the criteria based on impairment of the function of 
the left shoulder.  38 C.F.R. § 4.71a (2001).  The veteran 
has reported on examination that his shoulder does not bother 
him.  His main complaints dealt with his back.  There was 
some guarding of movement of the left shoulder.  Diagnostic 
Code 5201 for limitation of motion of the arm provides for a 
20 percent evaluation for motion limited at the shoulder 
level, a 30 percent evaluation for motion limited to midway 
between the side and shoulder level, and a 40 percent 
evaluation for motion limited to 25 degrees from the side.  
The December 1998 examination showed full range of motion and 
the VA examination in March 2001 revealed left shoulder 
abduction to 172 degrees, well above the shoulder level at 
which a compensable evaluation may be assigned under 
Diagnostic Code 5201.  

When evaluating a joint rated on limitation of motion, 
consideration must be given to whether a higher evaluation is 
warranted based on greater limitation of motion due to pain 
on use, including during flare-ups (see 38 C.F.R. § 4.40; 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995)), and whether a 
higher evaluation may be warranted due to weakened movement, 
excess fatigability, or incoordination (see 38 C.F.R. § 4.45; 
DeLuca, 8 Vet. App. at 207).  VA examination in March 2001 
indicated that the appellant complained of pain, weakness, 
and fatigability to such an extent that he transitioned from 
manual work to teaching, where he was not required to use his 
left shoulder.  However, the veteran's complaints all 
involved his back, rather than his shoulder.  Furthermore, 
the examiner noted very slight objective evidence of pain, 
and that there was no edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  There was 
very slight limitation of motion and some guarding of 
movements.  The veteran complained that over-use or under-use 
caused flare-ups, but the flare-up he reported was that his 
back would hurt.  The diagnosis was gunshot wound of the left 
shoulder resulting in minor disability with loss of function 
due to slight pain.  These findings show that the appellant 
may experience additional range of motion loss with pain on 
use or during flare-ups.  It does not, however, provide any 
basis to award a higher evaluation than the currently-
assigned 10 percent.  His range of motion, even with guarding 
and pain on examination, is far greater than the limitation 
to shoulder level required to warrant a 20 percent rating 
under Diagnostic Code 5201, and there is no basis to 
speculate that his left shoulder is ever so limited by the 
rotator cuff tendon calcification that he can raise his arm 
only to shoulder level.

The criteria for the lowest compensable rating under 
Diagnostic Code 5201 are not met, and the RO thus assigned 
the 10 percent evaluation by analogy to malunion of the 
clavicle or scapula under Diagnostic Code 5203.  The Board 
finds no evidence to support a higher evaluation.

Consideration has also been given to other potentially 
applicable diagnostic codes.  There is no ankylosis of the 
shoulder joint or other impairment of the humerus, so 
Diagnostic Code 5200 and 5202 are not for application.  

The disability might also be evaluated pursuant to Diagnostic 
Code 5301 for Muscle Group I, involving the extrinsic muscles 
of the shoulder (upward rotation of scapula, and elevation of 
arm above shoulder level), where a noncompensable evaluation 
is assigned for slight impairment, a 10 percent evaluation 
for moderate impairment, a 20 percent evaluation for 
moderately severe impairment, and a 30 percent evaluation for 
severe impairment of a minor extremity; pursuant to 
Diagnostic Code 5202 for Muscle Group II involving the 
extrinsic muscles of the shoulder girdle (depression of the 
arm from vertical overhead to hanging at side, downward 
rotation of scapula), where a noncompensable evaluation is 
assigned for slight impairment, a 20 percent evaluation for 
moderate or moderately severe impairment, and a 30 percent 
evaluation for severe impairment of a minor extremity; 
pursuant to Muscle Group III for involving the intrinsic 
muscles of the shoulder girdle (elevation and abduction of 
arm to level of shoulder), where a noncompensable evaluation 
is assigned for slight impairment, a 20 percent evaluation 
for moderate or moderately severe impairment, and a 
30 percent evaluation for severe impairment of a minor 
extremity; or pursuant to Diagnostic Code 5304 for Muscle 
Group IV involving intrinsic muscles of the shoulder girdle 
(stabilization of shoulder against injury in strong 
movements), where a noncompensable evaluation is assigned for 
slight impairment, a 10 percent evaluation for moderate 
impairment, and a 20 percent evaluation for moderately severe 
or severe impairment of a minor extremity.  38 C.F.R. § 4.73 
(2001).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(c) (2001).  Slight disability of a muscle is denied as a 
simple, superficial wound without debridement or infection, 
with brief treatment and return to duty, and with healing and 
good functional results, minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1) (2001).  Moderate, moderately severe, 
and severe disability of a muscle group involves some variety 
of a through and through or deep penetrating wound.  
38 C.F.R. § 4.56(d)(2), (3), and (4) (2001).  

In this case, however, the service medical records show that 
the in-service wound was not through and through or deep 
penetrating.  The clinical records at the time noted no 
deformity, tenderness, infection, or neurologic or vascular 
injury.  The bullet was lodged in soft tissue, and the 
appellant completed four more years of service before the 
bullet was removed at his request.  VA examination in March 
2001 revealed two well-healed scars at the left shoulder, the 
entrance and the surgical scars.  These findings fail to show 
more than slight disability of the muscles involving the left 
shoulder, for the appellant's wound was no more than a 
simple, superficial wound without debridement or infection, 
with brief treatment and return to duty, and with healing and 
good functional results, minimal scarring, no evidence of 
fascial defect, atrophy, or impaired tonus, impairment of 
function, or metallic fragments retained in muscle tissue.  

In light of the evidence of record and based on the analysis 
above, the preponderance of the evidence is against assigning 
a compensable rating for the scars and a rating higher than 
10 percent for the rotator cuff tendon calcification.  There 
is no benefit of any reasonable doubt to be applied in this 
case.



ORDER

A compensable rating for scars, status post excision of 
bullet, gunshot wound, left shoulder, is denied for any 
period since the grant of service connection.  

A rating in excess of 10 percent for calcified rotator cuff 
tendon of the left shoulder, residual of gunshot wound, is 
denied for any period since the grant of service connection.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

